Title: From Thomas Jefferson to Carra, 13 December 1787
From: Jefferson, Thomas
To: Carra, Jean Louis



Monsieur
à Paris ce 13me. Decembre 1787.

Si le dimanche matin de 9. à 10. heures pourroit vous convenir je serois charmé de vous recevoir chez moi au sujet de la dette des etats unis à Monsieur Cazeau. Ce n’est pas que je suis aucunement autorisé de m’y meler. C’est une affaire qui appartient au departement de la tresorerie à la Nouvelle York, et qu’il faudra traiter à la Nouvelle York, à moins qu’il n’ait eté une convention particuliere de le traiter à Paris ou ailleurs. Mais peutetre que je pourrois vous donner la-dessus des renseignements, ou des conseils, ce que je ferai avec plaisir, ayant l’honneur d’etre avec bien de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

